EXECUTION VERSION

SECOND AMENDMENT dated as of July 28, 2015 (this “Amendment”), in respect of the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 27, 2015 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among GRAFTECH INTERNATIONAL LTD. (“GrafTech”), GRAFTECH
FINANCE INC. (“Finance”), GRAFTECH LUXEMBOURG I S.À.R.L., GRAFTECH LUXEMBOURG II
S.À.R.L. (“Luxembourg Holdco”), GRAFTECH SWITZERLAND S.A. (“Swissco” and,
together with Finance and Luxembourg Holdco, the “Borrowers”), the LC
SUBSIDIARIES from time to time party thereto, the LENDERS and ISSUING BANKS from
time to time party thereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent, as an Issuing Bank and as Swingline Lender.
WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;
WHEREAS, GrafTech has advised the Lenders that (a) Brookfield Capital Partners
Ltd. or an affiliate thereof proposes to acquire voting stock in GrafTech in
such an amount as shall result in a Change in Control under the Credit Agreement
and as may result in a Change of Control Repurchase Event under and as defined
in the 2012 Senior Notes Indenture and (b) if such a Change of Control
Repurchase Event shall occur, GrafTech intends to refinance the Senior Notes
tendered pursuant to any offer to repurchase Senior Notes made in connection
with such Change of Control Repurchase Event with Permitted Senior Notes
Refinancing Indebtedness (as defined below); and
WHEREAS, the Borrowers have requested that the Credit Agreement be amended as
set forth below to permit the proposed transactions. Capitalized terms used but
not defined herein have the meanings assigned to them in the Credit Agreement.
NOW THEREFORE, in consideration of the above premises and the agreements,
provisions and covenants herein contained, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree, on the terms and subject to the conditions set
forth herein, as follows:
SECTION 1. Effective Date Amendments. Upon satisfaction of the conditions set
forth in Section 4 below on the Effective Date, the Credit Agreement is hereby
amended as follows:
(a)    Section 1.01 is amended by inserting in the appropriate alphabetical
location the new defined terms:
““Brookfield Group” shall mean, collectively, Brookfield Capital Partners Ltd.,
BCP IV GrafTech Holdings LP, Athena Acquisition Subsidiary Inc., Brookfield
Capital Partners IV L.P., Brookfield Capital Partners IV (CR) L.P.,



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

2



Brookfield Capital Partners IV (ER) L.P and any other Affiliate (other than any
portfolio company) of Brookfield Asset Management Inc. that is Controlled solely
by Brookfield Asset Management Inc. A “member of the Brookfield Group” shall
mean any of the Persons described in the immediately preceding sentence.”
“A “Change of Control Repurchase Event” shall be deemed to have occurred if a
“Change of Control Repurchase Event” shall have occurred under and as defined in
the 2012 Senior Notes Indenture.”
““Merger Agreement” shall mean the Agreement and Plan of Merger by and among BCP
IV GrafTech Holdings LP, Athena Acquisition Subsidiary Inc. and GrafTech dated
as of May 17, 2015, as amended by Amendment No. 1, dated July 6, 2015, and as
amended or modified after the date hereof, but without giving effect to any
amendments or modifications that are materially adverse to the Lenders and have
not been approved by the Required Lenders.”
““Permitted Senior Notes Change in Control” shall mean the occurrence of a
“Change of Control” under and as defined in the 2012 Senior Notes Indenture, but
only if and for so long as (a) such Change of Control has not given rise to a
Change of Control Repurchase Event or (b) if such Change of Control shall have
given rise to a Change of Control Repurchase Event, (i) not later than the
Business Day immediately following the occurrence of such Change of Control
Repurchase Event, GrafTech shall have advised the Lenders in writing that it
intends to repurchase all the Senior Notes tendered pursuant to any offer to
repurchase Senior Notes made in connection with such Change of Control
Repurchase Event with the proceeds of Permitted Senior Notes Refinancing
Indebtedness; (ii) not later than the 5th Business Day prior to the latest date
on which any such Senior Notes are required to be repurchased at the election of
the holders thereof pursuant to the 2012 Senior Notes Indenture as a result of
the occurrence of such Change of Control Repurchase Event, GrafTech shall have
received or shall have funded into escrow proceeds of Permitted Senior Notes
Refinancing Indebtedness in an amount sufficient to pay all principal, premium
and accrued interest required to be paid in connection with the repurchase of
all the Senior Notes; (iii) at all times during the period commencing on the
date on which such Change of Control Repurchase Event shall have occurred and
ending on the date on which all Senior Notes tendered for repurchase pursuant to
any offer to repurchase made in connection with such Change of Control
Repurchase Event shall have been refinanced with Permitted Senior Notes
Refinancing Indebtedness, the Aggregate Revolving Exposure shall not exceed
US$175,000,000, and (iv) none of the Senior Notes tendered pursuant to any offer
to repurchase Senior Notes made in connection with such Change of Control
Repurchase Event shall be repurchased with any funds other than with Equity
Proceeds in accordance with Section 6.09(d)(v) or with the proceeds of Permitted
Senior Notes Refinancing Indebtedness.”
““Permitted Senior Notes Refinancing Indebtedness” shall mean, in respect of any
Senior Notes (the “Original Indebtedness”), any Indebtedness that



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

3



extends, renews or refinances such Original Indebtedness (or any Permitted
Senior Notes Refinancing Indebtedness in respect thereof); provided that (a) the
principal amount (or accreted value, if applicable) of such Refinancing
Indebtedness shall not exceed the principal amount (or accreted value, if
applicable) of such Original Indebtedness except by an amount no greater than
accrued and unpaid interest with respect to such Original Indebtedness and any
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing (it being understood that in the case of any such Indebtedness
incurred to finance the repurchase of Senior Notes pursuant to an offer to
repurchase Senior Notes made in connection with a Change of Control Repurchase
Event, such Indebtedness may be incurred in advance of the repurchase of such
Senior Notes in an amount sufficient to refinance all the Senior Notes, provided
that in the event any Senior Notes are not tendered for repurchase pursuant to
such offer, such Indebtedness shall be required to be repaid in an amount equal
to the amount that would have been required to be paid in connection with the
repurchase of such non-tendered Senior Notes); (b) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than the earlier of (i) the
stated final maturity of such Original Indebtedness and (ii) the date that is 91
days after the Revolving Maturity Date in effect on the date of such extension,
renewal or refinancing, (c) such Refinancing Indebtedness shall not be required
to be repaid, prepaid, redeemed, repurchased or defeased, whether on one or more
fixed dates, upon the occurrence of one or more events or at the option of any
holder thereof (except, in each case, upon the occurrence of an event of default
or a change in control) prior to the earlier of (i) the maturity of such
Original Indebtedness and (ii) the date 91 days after the Revolving Maturity
Date in effect on the date of such extension, renewal or refinancing, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the weighted average life to maturity of such Original Indebtedness
remaining as of the date of such extension, renewal or refinancing; (d) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of GrafTech or any Subsidiary, in each case that shall not have
been (or, in the case of after-acquired Restricted Subsidiaries, shall not have
been required to become pursuant to the terms of the Original Indebtedness) an
obligor in respect of such Original Indebtedness, and, in each case, shall
constitute an obligation of GrafTech or such Subsidiary only to the extent of
their obligations in respect of such Original Indebtedness; and (e) such
Refinancing Indebtedness shall not be secured by any Lien on any asset of
GrafTech or any Subsidiary.”
(b)    The definition of Applicable Rate contained in Section 1.01 is amended by
(i) increasing the number of each existing Category by 2, (ii) deleting from
Category 3 (formerly Category 1) the phrase “>2.75” and replacing it with the
phrase “≤3.25 and >2.75” and (iii) inserting at the top of the grid the
following two new Categories:



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

4



Category 1
>3.75


4.750%


3.750%


0.700%
Category 2
≤3.75 and >3.25






4.250%


3.250%


0.600%



(c)    Section 1.01 is amended by replacing the definition of Change in Control
with the following definition:
“A “Change in Control” shall be deemed to have occurred if (a) GrafTech shall
fail to own (i) directly, beneficially and of record, free and clear of any and
all Liens (other than Liens in favor of the Collateral Agent pursuant to the
Domestic Pledge Agreement), 100% of the issued and outstanding capital stock of
Holdings, (ii) indirectly through Holdings, beneficially and of record, free and
clear of any and all Liens (other than Liens in favor of the Collateral Agent
pursuant to the Domestic Pledge Agreement), 100% of the issued and outstanding
capital stock of Finance, (iii) indirectly through Global and GrafTech
International Holdings, beneficially and of record, free and clear of any and
all Liens (other than Liens in favor of the Collateral Agent pursuant to a
Security Document or the European Guarantee and Luxembourg Security Agreement),
100% of the issued and outstanding capital stock of Luxembourg Parent, (iv)
indirectly through Luxembourg Parent, beneficially and of record, free and clear
of any and all Liens (other than Liens in favor of the Collateral Agent pursuant
to a Security Document or the European Guarantee and Luxembourg Security
Agreement), 100% of the issued and outstanding capital stock of Luxembourg
Holdco, or (v) indirectly through Luxembourg Holdco, beneficially and of record,
free and clear of any and all Liens (other than Liens in favor of the Collateral
Agent pursuant to a Security Document), 100% of the issued and outstanding
capital stock of Swissco; (b) any person or group (within the meaning of
Rule 13d‑5 of the Securities Exchange Act of 1934 as in effect on the
Restatement Effective Date), other than members of management of GrafTech, the
Subsidiaries or the Borrowers holding voting stock of GrafTech or options to
acquire such voting stock on the Restatement Effective Date and other than the
Brookfield Group, shall own beneficially, directly or indirectly, shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of GrafTech; (c) a majority of the
seats (excluding vacant seats) on the board of directors of GrafTech shall at
any time after the Restatement Effective Date be occupied by persons who were
neither (i) nominated by a majority of the board of directors of GrafTech or its
nominating committee, nor (ii) appointed by directors so nominated; or (d) a
change in control (other than a Permitted Senior Notes Change in Control, but
only for so long as it shall constitute a Permitted Senior Notes Change in
Control) with respect to GrafTech or a Borrower (or similar event, however
denominated)



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

5



shall occur under and as defined in any indenture or agreement in respect of
Indebtedness in an aggregate outstanding principal amount in excess of
$35,000,000 to which GrafTech, a Borrower or any other Subsidiary is party or
under and as defined in any certificate of designation or other documentation in
respect of the Specified Preferred Stock.”
(d)    Section 6.01(b)(i) is amended by adding at the end the phrase “and
Permitted Senior Notes Refinancing Indebtedness.”
(e)    Section 6.05(b) is amended by inserting at the end thereof the following
phrase “or (iii) the merger of Athena Acquisition Subsidiary Inc. with and into
GrafTech in a merger in which GrafTech is the surviving person and will become a
wholly owned subsidiary of BCP IV GrafTech Holdings LP or another member of the
Brookfield Group on the terms set forth in the Merger Agreement as in effect on
the date hereof”.
(f)    Section 6.05(h) is amended by replacing the reference therein to
“$50,000,000” with a reference to “$65,000,000”.
(g)    Section 6.06(d) is amended by (i) deleting the word “and” at the end of
clause (e) thereof, (ii) inserting at the end of clause (f) thereof the phrase
“; and” and (ii) inserting at the end thereof the following new clause (g):
“(g) GrafTech may make each Restricted Payment required to be made pursuant to
Section 3.7 of the Merger Agreement as in effect on the date hereof; provided
that all such Restricted Payments are made solely with funds provided by the
Brookfield Group and made available from the Exchange Fund (as defined in the
Merger Agreement as in effect on the date hereof) in accordance with Section 3.8
of the Merger Agreement as in effect on the date hereof.”
(h)    Section 6.07(b) is amended by (i) replacing the word “and” at the end of
clause (ix) thereof with a comma and (ii) inserting at the end thereof the
following new clauses:
“, (xi) consummation of the tender offer or merger, in each case as contemplated
by the Merger Agreement in accordance with its terms as in effect on the date
hereof, and (xii) the issuance of the Specified Preferred Stock to a member of
the Brookfield Group.”
(i)    Paragraph (g) of Article VII is amended by inserting immediately
following the phrase “or termination date” the phrase “(other than pursuant to a
Permitted Senior Notes Change in Control, but only for so long as it shall
constitute a Permitted Senior Notes Change in Control)”.
SECTION 2.    Acquisition Date Amendments. Effective upon the acquisition by the
Brookfield Group of direct or indirect beneficial ownership of shares
representing more than 25% of the aggregate ordinary voting power represented by
the



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

6



issued and outstanding Capital Stock of GrafTech, the Credit Agreement is hereby
amended as follows:
(a)    The Revolving Commitments shall be reduced by the amount that shall
result in the aggregate amount of Revolving Commitments being equal to
US$375,000,000, with such reduction being made ratably among the Revolving
Lenders in accordance with their respective revolving Commitments.
(b)    The definition of EBITDA contained in Section 1.01 is amended by (i)
inserting at the end of clause (b) thereof “and expense in respect of commitment
fees accrued in respect of the Commitments”; (ii) (A) deleting the word “and”
after clause (h), and (B) inserting immediately after clause (i) the phrase “and
(j) a portion of selling and administrative expenses for such period in an
amount equal to the lesser of (A) US$13,000,000 and (B) the aggregate reduction
in selling and administrative expenses that would have occurred in such period
as a result of cost savings actions taken by GrafTech during the period
extending from January 1, 2015 to March 31, 2016 (the “Cost Savings Program
Period”) so long as (1) such expense reductions are directly attributable to
such actions, (2) such actions are expected to have a continuing impact on
GrafTech and the Subsidiaries, (3) such expense reductions are factually
supportable and (4) the first day of such period is not more than 12 months
after the end of the Cost Savings Program Period; and (iii) inserting at the end
of clause (v) thereof the phrase “excluding pension and post-retirement
funding”.
(c)    Section 5.04 is amended by (i) adding at the end of paragraph (d) thereof
the phrase “, or distributed to the holders of the Senior Notes or any Permitted
Senior Notes Refinancing Indebtedness” and (ii) adding at the end the following
paragraph:
“GrafTech will hold quarterly conference calls for the Lenders to discuss
financial information for the previous quarter. No Persons other than GrafTech,
the Administrative Agent, the Lenders and their representatives and agents shall
attend such calls. Each conference call shall be held at a time to be mutually
agreed by GrafTech and the Administrative Agent, but not sooner than 5 Business
Days after, and not later than 30 days after, the delivery of financial
statements pursuant to Section 5.04(a) or (b) in respect of such quarter.”
(d)    Section 6.10 is amended to read as follows:
“SECTION 6.10. Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) for any four fiscal quarter period ended after the Second Restatement
Effective Date of (a) EBITDA to (b) Cash Interest Expense to be less than the
correlative ratio set forth below:



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

7



Fiscal Quarter Ending
Minimum Ratio
June 30, 2015
2.50:1.00
September 30, 2015 to March 31, 2017
1.50:1.00
June 30, 2017
1.75:1.00
September 30, 2017
2.00:1.00
December 31, 2017
2.25:1.00
March 31, 2018 and thereafter
2.50:1.00



(e)    Section 6.11 is amended to read as follows:
“SECTION 6.11. GrafTech Senior Secured Leverage Ratio. Permit the ratio (the
“GrafTech Senior Secured Leverage Ratio”) of (a) Senior Secured Debt as of the
last day of any fiscal quarter ended after the Second Restatement Effective Date
to (b)  EBITDA for the four quarter period ended as of such day to be greater
than the correlative ratio set forth below:



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

8



Fiscal Quarter Ending
Maximum Ratio
June 30, 2015
3.50:1.00
September 30, 2015
4.50:1.00
December 31, 2015
5.00:1.00
March 31, 2016 to
June 30, 2016
5.75:1.00
September 30, 2016
5.50:1.00
December 31, 2016
5.25:1.00
March 31, 2017
5.00:1.00
June 30, 2017
4.50:1.00
September 30, 2017
3.75:1.00
December 31, 2017
3.50:1.00
March 31, 2018 and thereafter
3.00:1.00



SECTION 3.    Representations and Warranties. Each of GrafTech and the Borrowers
hereby represents and warrants to the Administrative Agent and the Lenders,
that:
(a)    (i) the execution, delivery and performance of this Amendment by GrafTech
and the Borrowers have been duly authorized by all corporate and stockholder
action required to be obtained by GrafTech and the Borrowers and (ii) this
Amendment has been duly executed and delivered by GrafTech and the Borrowers and
constitutes the legal, valid and binding obligation of GrafTech and the
Borrowers, enforceable against GrafTech and each Borrower in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(b)    on and as of the Effective Date, no Default or Event of Default has
occurred and is continuing; and
(c)    on and as of the Effective Date and after giving effect to this
Amendment, the representations and warranties of each Loan Party set forth in
the Credit Agreement are true and correct in all material respects, except to
the extent such representations and warranties expressly relate to an earlier
date; provided that any representation and warranty that is qualified as to
“materiality”, “Material



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

9



Adverse Effect” or similar language, shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
SECTION 4.    Effectiveness. This Amendment shall become a binding agreement on
the date (the “Effective Date”) on which each of the following conditions is
satisfied:
(i)    The Administrative Agent shall have received counterparts hereof duly
executed and delivered by GrafTech, the Borrowers and the Required Lenders.
(ii)    The Administrative Agent shall have received, in immediately available
funds, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by GrafTech, Finance or the Borrowers under the Credit
Agreement or under Section 7 hereof.
(iii)    The Administrative Agent shall have received, in immediately available
funds, for the account of each Lender that shall have delivered an executed
counterpart of a signature page of this Amendment on or prior to 5:00 p.m., New
York City time, on July 28, 2015, a consent fee in an amount equal to 0.375% of
the sum of the aggregate amount of the Commitments of such Lender and the
aggregate principal amount of the Term Loans of such Lender.
The Administrative Agent shall notify GrafTech and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.


SECTION 5.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
SECTION 7.    Expenses. The Borrowers agree to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent.
SECTION 8.    No Other Amendments; Confirmation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute an amendment of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions,



[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------

10



obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrowers to a consent to, or an amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. This Amendment shall apply and be effective only with
respect to the provisions of the Credit Agreement specifically referred to
herein. On and after the Effective Date, any reference to the Credit Agreement
in any Loan Document shall mean the Credit Agreement as amended by this
Amendment. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.
SECTION 9.    Headings. The Section headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]





[[NYCORP:3541848v15:3156W: 07/28/2015--11:52 AM]]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
GRAFTECH INTERNATIONAL LTD.,


   by ____/s/ Quinn J. Coburn ___________
 
Name: Quinn J. Coburn
 
Title: Vice President of Finance, Treasurer and Interim Chief Financial Officer



GRAFTECH FINANCE INC.,


   by ____/s/ Quinn J. Coburn ___________
 
Name: Quinn J. Coburn
 
Title: Vice President & Treasurer



GRAFTECH LUXEMBOURG I S.À.R.L.,
   by ____/s/ Joel L. Hawthorne _________
 
Name: Joel L. Hawthorne
 
Title: General Manager



GRAFTECH LUXEMBOURG II S.À.R.L.,


   by ____/s/ Quinn J. Coburn ___________
 
Name: Quinn J. Coburn
 
Title: General Manager



GRAFTECH SWITZERLAND S.A.,


   by ____/s/ Jean-Yves Karleskind _______
 
Name: Jean-Yves Karleskind
 
Title: Chairman








[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

12







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender,


   by ___/s/ Juan Javellana ______________
 
Name: Juan Javellana
 
Title: Executive Director






[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

13





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: BANK OF AMERICA, N.A.


by
/s/ Kenneth G. Wood    
Name: Kenneth G. Wood
Title: SVP


by1 
    
Name:
Title:




































                                                                 


1 For any Lender requiring a second signature line



[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

14





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: BNP Paribas


by
/s/ Michael A. Kowalczuk    
Name: Michael A. Kowalczuk
Title: Managing Director


by2 
/s/ Melissa Dyki    
Name: Melissa Dyki
Title: Director




































                                                                 


2 For any Lender requiring a second signature line



[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

15





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: The Royal Bank of Scotland plc


by
/s/ William McGinty    
Name: William McGinty
Title: Director


by3 
    
Name:
Title:




































                                                                 


3 For any Lender requiring a second signature line



[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

16





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: PNC Bank, N.A.


by
/s/ Andrew M. Rutherford    
Name: Andrew M. Rutherford
Title: Vice President


by4 
    
Name:
Title:


































                                                                 


4 For any Lender requiring a second signature line





[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

17





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: Compass Bank


by
/s/ Sandra Centa    
Name: Sandra Centa
Title: SVP


by5 
    
Name:
Title:


































                                                                 


5 For any Lender requiring a second signature line





[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

18





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: SANTANDER BANK, N.A.


by
/s/ John W. Deegan    
Name: John W. Deegan
Title: Executive Director


   











[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

19





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: Fifth Third Bank


by
/s/ Martin H. McGinty    
Name: Martin H. McGinty
Title: Vice President


by6 
    
Name:
Title:


































                                                                 


6 For any Lender requiring a second signature line



[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

20





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: The Huntington National Bank


by
/s/ Bruce G. Shearer    
Name: Bruce G. Shearer
Title: Senior Vice President


by7 
    
Name:
Title:


































                                                                 


7 For any Lender requiring a second signature line





[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

21





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: U.S. Bank National Association


by
/s/ Mark Ivey    
Name: Mark Ivey
Title: Vice President


by8 
    
Name:
Title:


































                                                                 


8 For any Lender requiring a second signature line





[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

22








[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]

--------------------------------------------------------------------------------

23





SIGNATURE PAGE
 
SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 27, 2015 OF GRAFTECH INTERNATIONAL LTD.












Name of Lender: Banque Cantonale Vaudoise


by
/s/ Didier Carron    
Name: Didier Carron
Title: FVP


by
/s/ Philippe Michelet    
Name: Philippe Michelet
Title: AVP













[[NYCORP:3541848v7:3156W: 07/19/2015--04:45 PM]]